IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2627 Disciplinary Docket No. 3
                                          :
ANDREA D. GOODRICH                        :   No. 102 DB 2019
                                          :
                                          :   Attorney Registration No. 75528
                                          :
                                          :   (Bucks County)




                                       ORDER

PER CURIAM
       AND NOW, this 28th day of February, 2020, on certification by the Disciplinary

Board that Andrea D. Goodrich, who was suspended for a period of six months, has filed

a verified statement showing compliance with the order of suspension and Pa.R.D.E. 217,

Andrea D. Goodrich is reinstated to inactive status in the Commonwealth.